DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over DE20106178 (hereafter referred to as Festo) in view of Sodan et al. (U.S. 2018/0266855, hereafter referred to as Sodan).
Regarding claim 11, 15 and 16, Festo teaches a device 1 for monitoring an object 4, the device comprising: an electronic unit 1 configured to detect at least one surroundings parameter acting upon the object; and a support element 6 which is adhesive on a top side and on a bottom side, the electronic unit 1 being situated on the top side of the support element and being adhesively connected to the top side of the support element (see figure 2; see claim 9), and the device being adhesively mountable at the object using the bottom side of the support element.
	However, Festo does not explicitly teach storing at least one surroundings parameter acting upon the object.
	Sodan teaches a device 103 for monitoring an object 115 which includes a sensor for monitoring a surroundings parameter acting upon the object (see abstract), and a memory for storing said parameter (see para. 0024).

	Regarding claim 12, Festo further teaches wherein the support element is a double sided- tape (see description).
However, neither reference explicitly teaches that the support element is a foil. However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the double-sided tape of foil, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Regarding claims 17, and 19-23, Festo does not explicitly teach a communication unit.
	Sodan teaches device 103 for monitoring an object 115, including a display configured to output pieces of information using the display element, the element including an illuminant (see para. 0022), a wireless communication unit 109 (see para. 0018), an energy store 111, energy supply (see para. 0059), and a battery (see para. 0069).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Festo with the teaching of Sodan in order to communicate with an external device.
	Regarding claims 18 and 24, Festo does not explicitly teach a memory element.
Sodan teaches a device 103 for monitoring an object 115 which includes a sensor for monitoring a surroundings parameter acting upon the object (see abstract), and a memory for storing said parameter (see para. 0024). Sodan further teaches a surroundings sensor for monitoring the environment acting on the infrastructure 115.
	Sodan does not explicitly teach that sensor unit includes an acceleration sensor, and/or a rotation rate sensor, and/or a sound transducer, and/or an inclination sensor and/or a light sensor, and/or a magnetic field sensor, and/or a temperature sensor, and/or a pressure sensor, and/or a moisture sensor.
	However, it would have been obvious to one of ordinary skill In the art before the effective filing date to modify the teachings of Festo and Sodan to include one of the aforementioned sensors to monitor surrounds since a surroundings sensor and a temperature or moisture sensor for example were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute one for any of the sensors listed in order to monitor surroundings parameter(s) of the object.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL E WILLIAMS/Examiner, Art Unit 2855